             EXHIBIT A




Case 1:20-mc-00025 Document 2-1 Filed 09/11/20 Page 1 of 3
 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                            DISTRICT OF GUAM
 8

 9   In re: Application Pursuant to                          Misc. Case No. ___________
     28 U.S.C. § 1782 of MARINA HABA,
10
                                Petitioner,
11                                                           [PROPOSED] ORDER DIRECTING
                 - To take discovery of -                    MARUHAN CORPORATION GUAM
12                                                           TO RESPOND TO DISCOVERY
     MARUHAN CORPORATION GUAM,                               PURSUANT TO 28 U.S.C. § 1782 FOR
13                                                           USE IN FOREIGN PROCEEDINGS
                                Respondent.
14

15

16               The Court, having reviewed the Application for an Order to Take Discovery for Use in

17   Foreign Proceedings Pursuant to 28 U.S.C. § 1782 (the “Application”), the Declaration of Marina

18   (née Han) Haba (“Ms. Haba”), dated September 3, 2020, the Declaration of Chie Yakura, dated

19   September 11, 2020, and Applicant’s Memorandum of Law, finds that (1) the statutory

20   requirements of 28 U.S.C. § 1782 are satisfied, and (2) the discretionary factors identified by the

21   United States Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241

22   (2004) weigh in favor of granting the Application.

23               Therefore, IT IS HEREBY ORDERED THAT:

24               1.   The Application for an order to take discovery from Maruhan Corporation Guam

25   (“Maruhan Guam”) for use in the foreign proceeding pursuant to 28 U.S.C. § 1782 is

26   GRANTED;

27               2.   Ms. Haba is authorized pursuant to 28 U.S.C. § 1782 to obtain documents from

28   Maruhan Guam, as specified in Attachment A to the subpoena submitted as Exhibit B to the

                                                        1
     tk-781760
           Case 1:20-mc-00025 Document 2-1 Filed 09/11/20 Page 2 of 3
 1   Application;

 2               3.   Maruhan Guam is directed to comply with such subpoena in accordance with, and

 3   subject to its rights under, the Federal Rules of Civil Procedure and the Rules of this Court;

 4               4.   Chang-Woo Han (“Mr. Han”), President of Maruhan Guam, is ordered to make

 5   himself available on a date and time to be agreed upon between the parties, or ordered by the

 6   Court if no such agreement can be made, at the United States Consulate in Osaka, Japan, the

 7   United States Embassy in Tokyo, Japan, or at the offices of Calvo Fisher & Jacob LLP in

 8   Hagåtña, Guam, pursuant to the Notice of Deposition submitted as Exhibit C to the Application;

 9   and

10               Ms. Haba is authorized to deliver copies of this order and the subpoena and deposition

11   notice issued pursuant to this order with any submission of documents or testimony obtained

12   hereby in the civil proceedings in Japan.

13               IT IS SO ORDERED this ____ day of ________, 2020.

14

15                                                           ________________________________
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
28

                                                         2
     tk-781760
           Case 1:20-mc-00025 Document 2-1 Filed 09/11/20 Page 3 of 3
